Sweeny, J. (dissenting in part).
I concur with the majority to the extent it, without discussion, finds that the sentencing court properly denied defendant’s motion to withdraw his plea without a hearing (see People v Frederick, 45 NY2d 520 [1978]).
I dissent from its decision to vacate the plea on the ground that defendant was allegedly denied his right to counsel, i.e., because he was no longer represented by an attorney from the Legal Aid Society. There is no basis for this argument.* It cannot be said that, as a matter of law, the court abused its discretion in requiring Legal Aid to assign another staff attorney to represent defendant and to have that attorney ready to proceed *9to trial within two weeks from that point. As the majority concedes, a judge must be afforded great discretion in the handling of her calendar. The decision whether to grant an adjournment is ordinarily committed to the sound discretion of the trial court (People v Spears, 64 NY2d 698, 699-700 [1984]). A court’s exercise of discretion in denying a request for an adjournment will not be overturned absent a showing of prejudice (see People v Keitt, 60 AD3d 501 [2009], lv denied 12 NY3d 917 [2009]).
Here, the record clearly reflects that the court did not improperly remove Legal Aid from the case or otherwise interfere with the attorney-client relationship. The court was advised on the date in question that the assigned staff counsel from Legal Aid had resigned. This fact was known by the Legal Aid attorney and supervisor 10 days prior to notifying the court. It directed Legal Aid to assign another of its staff attorneys to be ready for trial within two weeks, thus giving Legal Aid more than three weeks’ time to assign a different staff attorney and prepare for trial. Legal Aid demurred and asked to be relieved. This request was granted and new counsel was assigned. As a result, there was no removal and clearly no violation of the attorney-client relationship. Since the majority agrees that defendant’s subsequent plea was properly entered, there is no basis to now vacate it.
While there were unforeseen scheduling difficulties that arose after new counsel was appointed which further delayed commencement of the trial, the majority unfairly uses these delays to bootstrap its criticism of the court. The question of whether the court providently exercised its discretion must be considered in relation to the circumstances that existed at the time the assigned staff attorney resigned and should not be influenced by subsequent events. Notably, the majority takes a rather one-sided view of the reasons for the numerous delays in the handling of this case and the court’s exasperation with them. While the majority outlines the delays occasioned by the People, a review of the limited record before us demonstrates that there were also delays occasioned by defendant’s counsel.
Significantly, the record clearly reflects that the assigned staff attorney and his supervisor made no attempt to explain to the court with any particularity why another Legal Aid attorney, with the assistance of the outgoing staff attorney, could not prepare for trial in two weeks. Rather, the assigned staff attorney and his supervisor stressed the seriousness of the crimes *10charged and the severity of the authorized sentence should defendant, a persistent felon, be convicted. At no time did either attorney argue the intricacies of the case, including the number of witnesses, the volume of material involved, or the complexity of issues of law which potentially could arise during the trial.
In addition, during discussions with the court over the assignment of a new Legal Aid staff attorney and the time necessary for that attorney to be ready for trial, neither the assigned Legal Aid staff attorney nor his supervisor raised the issue with the court, prior to requesting that Legal Aid be relieved, that such an action would be an interference with defendant’s right to be represented by counsel of his choosing.
The majority’s criticism of the court for not consulting with the defendant about relieving Legal Aid and appointing 18-B counsel is unfounded. It was Legal Aid who presented the court with the conundrum that it should be relieved if it was not granted more than a two-week adjournment. There is no evidence that any Legal Aid attorney, including the assigned staff attorney, discussed this with the defendant before they presented this argument to the court. Moreover, given defendant’s persistent felony status, it is difficult to believe that he was not experienced enough in the criminal justice system to make himself heard had he chosen to do so.
Of particular note is the fact that, when defendant did enter a plea, he did so months later, after being appointed new counsel and engaging in extensive discussions between himself, his counsel, the prosecutor and the new trial judge. At no time during any of the subsequent trial court proceedings did defendant assert that his plea should be vacated because the previous judge improperly removed the Legal Aid Society. The majority is therefore creating an issue where none exists.
The conviction should be affirmed.
Gonzalez, EJ., and Manzanet-Daniels, JJ., concur with Acosta, J.; Sweeny and Moskowitz, JJ., dissent in part in a separate opinion by Sweeny, J.
Judgment, Supreme Court, New York County, rendered October 19, 2006, reversed, on the law, and the matter remanded for further proceedings.

 The attorney who was actually handling this case was not removed — he resigned from Legal Aid. Rightfully so, the majority claims no interference with the attorney-client relationship as a result of this.